DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Burkholder on 7/7/2021.

The application has been amended as follows:
Amend claim 1 as follows:
1. (Currently Amended) A system for the thermal decomposition of solid waste comprising 
a plurality of cylindrical canister sections configured to hold solid waste; 
a connecting ring structure at at least one end of each one of the plurality of cylindrical canister sections; 
an autoclave holding the plurality of cylindrical canister sections; and 
an exhaust port from the autoclave for removing gases produced during the thermal decomposition of the solid waste;
wherein the connecting ring structure allows canister sections to stack one on top of another inside the autoclave without compressing the solid waste material in the lower canister section.

Cancel claim 4.



Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is drawn to a reactor for the thermal decomposition of waste comprising a plurality of canister sections positioned in the reactor. 
The closest prior art of record is Mason (US 2008/0039674). Mason teaches a system for thermal decomposition of waste, the system comprising a plurality of cylindrical canister sections (containers) 23 configured to hold solid waste, a connecting ring structure (i.e. a structure to which circulate filter means 21 is attached) at at least one end of each of the plurality of cylindrical canister sections 23, an autoclave (pyrolyzer) 10 holding the plurality of cylindrical canister sections, and an exhaust port (pressure cycle valve) 31 from the autoclave 10 for removing gases produced during the thermal decomposition of the solid waste (abstract, Figures 1 and 2a, paragraphs [0036]-[0043]).
The canister sections 23 could be stacked on top of one another via the connecting ring structure. However, said canister sections 23 are not stacked on top of one another via the connecting ring structure inside the autoclave 10 of Mason. Furthermore, the low ceiling height of the autoclave 10 would make it impossible to stack the canister sections atop one another (see Figure 2A). Therefore, Mason fails to teach or suggest an embodiment wherein “the connecting ring structure allows canister sections to stack one on top of another inside the autoclave without compressing the solid waste material in the lower canister section,” as required by claim 1 (emphasis added).
There is no teaching suggestion or motivation in the prior art which would lead one of ordinary skill in the art to modify Mason so as to allow for the plurality of canister sections to be stacked on top of one another by the connecting ring structures thereof within the autoclave.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
Independent claim 8 is drawn to a reactor for the thermal decomposition of waste comprising a plurality of canister sections positioned in the reactor.
The closest prior art of record is Mason (US 2008/0039674). Mason teaches a reactor 10 for thermal decomposition (pyrolysis) of wastes comprising a plurality of canister sections (containers) 23 positioned inside the reactor 10 (abstract, Figures 1 and 2a, paragraphs [0036]-[0043]).

In view of the above, claim 8 and its dependents are novel and non-obvious over the prior art of record. 
Independent claim 16 is drawn to a reactor for the thermal decomposition of waste having cylindrical canister sections (i.e. a plurality thereof) stacked inside the reactor and having a grate or mesh floor structure at one and end configured to hold municipal solid waste.
The closest prior art of record is Mason (US 2008/0039674). Mason teaches a reactor 10 for thermal decomposition (pyrolysis) of wastes comprising a plurality of canister sections (containers) 23 inside the reactor 10, the canister sections 23 having a grate (filter means) 21 at one end and being configured to hold solid waste (abstract, Figures 1 and 2a, paragraphs [0036]-[0043]). The canister sections 23 could hold municipal solid waste, i.e. there is nothing stopping the canisters from being loaded with MSW. Therefore, the canister sections 23 satisfy the requirement that they be configured to hold municipal solid waste (see MPEP 2114 and 2115).
However, the canister sections 23 in Mason are not stacked within the reactor 10, as is required by claim 16. Furthermore, the low ceiling height of the reactor 10 would make it impossible to stack the canister sections atop one another (see Figure 2A). There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to modify Mason so as to allow for the plurality of canister sections to be stacked therein.
Furthermore, Mason is silent to a conical structure centrally positioned on the grate of any of the canister sections 23 and a carbon pillow positioned around the conical structure and configured to prevent heated air from directly contacting the municipal solid waste, as is required by claim 16. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to modify Mason so as to add such features.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mason (US 7,763,219) is the granted patent corresponding to the Mason PG Pub cited in the reasons for allowance above.
US 2004/0024279 and US 7,491,861 belong to the same patent document family as the Mason PG Pub cited in the reasons for allowance above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772